Citation Nr: 1623882	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  12-27 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected connected diabetes mellitus type II (herein diabetes).


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1968 to August 1970 and received the Combat Infantry Badge for his service in Vietnam from October 1969 to August 1970. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine (though jurisdiction lies with the Baltimore, Maryland RO).

The Veteran testified at a March 2016 Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.

The issue of entitlement to service connection for peripheral neuropathy of the left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 3, 2016 at the Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal was requested with respect to the claims for entitlement to service connection for peripheral neuropathy of the right and left upper extremities and the right lower extremity. 



CONCLUSION OF LAW

With respect to the claims for entitlement to service connection for peripheral neuropathy of the right and left upper extremities and the right lower extremity, the criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  With respect to the claims for entitlement to service connection for peripheral neuropathy of the right and left upper extremities and the right lower extremity, the Veteran has withdrawn his appeal related to these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues and they are dismissed.

ORDER

The appeals for entitlement to service connection for peripheral neuropathy of the right and left upper extremities and the right lower extremity are dismissed.

REMAND

The Veteran seeks entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes.  
The Veteran was afforded a VA examination in November 2007 and the examination report noted that the Veteran was diagnosed with diabetes in September 2007.  It was also noted that the Veteran complained of periodic numbness and tingling in the feet for 3-4 years.  It was noted that the Veteran drank 2-4 beers a night every night and that "[p]reviously he drank much more heavily up to six beers a night at one point."  A diagnosis was noted of "[m]ild peripheral neuropathy not likely related to type II diabetes" and the examination report stated that "[i]t is likely that this mild subjective peripheral neuropathy is related to heavy [alcohol] intake ie early alcoholic peripheral neuropathy."

The Veteran was afforded another VA examination in July 2010 and the examination report noted a problem of neuropathy, with a date of onset of about 5 years ago in 2005.  It was noted that the Veteran's only symptoms were in the left lower extremity and the Veteran reported intermittent pain from the middle toe up to the middle of the left lower leg and occasional intermittent tingling and numbness.  It was also noted that the Veteran "denied any significant back condition currently - - however noted that about 20-25 years back he had a low back condition with Sciatica on left."  It was noted that the Veteran "drinks - - few beers over the weekend."  The examination report cited results of a June 2009 nerve conduction study that were noted to be normal for the left lower extremity.  With respect to a diagnosis, it was noted that "Currently No Objective Findings or Evidence of Peripheral Neuropathy."  The examination report stated that "[n]o [o]pinion was asked for.  Here are some general comments" and the examiner referenced that the Veteran had a history of diabetes from September 2007 and that the onset of reported peripheral neuropathy symptoms were "a few years before the onset of Diabetes."  It was also noted that the Veteran "has [history] of Alcohol intake that can cause Peripheral Neuropathy - however there is No Evidence of it currently."  It was further stated that the Veteran "has prior [history] of Back Condition with [history] of Left Sciatica - - although none currently."  It was additionally noted that the Veteran had been "advised to have further evaluation from his medical providers to exclude musculo-skeletal and other causes."

VA treatment records included a September 2008 record noting that the Veteran complained of numbness/discomfort in his left foot and going up the left leg and a diagnosis was provided of "left lower extremity N neuropathy."  The note also stated "discussed [diabetes], and alcohol most [] likely contributing factors."  Later VA treatment records included a problem list referencing unspecified idiopathic peripheral neuropathy.  The Board notes that "idiopathic" is defined as "of unknown cause or spontaneous origin."  Dorland's Illustrated Medical Dictionary 912 (32nd ed. 2012).  Other VA treatment records included an assessment of left lower extremity pains.  

Regarding the Veteran's alcohol consumption, VA treatment records referenced varying amounts of consumption.  For example, a September 2006 note referenced the Veteran having an alcoholic drink four or more times a week and drinking 1 or 2 drinks on a typical day when drinking, an October 2007 mental health note stated that the Veteran reported drinking "few beers a night," a March 2008 note referenced the Veteran drinking 1-3 alcoholic drinks "most nights" and having 20 in a week, a September 2008 note referenced the Veteran drinking 1-4 alcoholic drinks "most nights," one December 2010 note referenced the Veteran drinking 2-3 beers three nights a week while another December 2010 note referenced the Veteran having an alcoholic drink 2-4 times a month and drinking 1 or 2 drinks on a typical day when drinking, an April 2011 note referenced the Veteran as drinking no alcohol some weeks and some weeks having 2-3 alcoholic drinks and stated that the Veteran had decreased his alcohol intake significantly, an April 2012 note referenced the Veteran as drinking 2-3 beers 4-6 days per month and a July 2012 note referenced the Veteran as drinking 8-10 beers a week "'if that much'."  The July 2012 note also referenced a history of alcohol abuse (other VA treatment records and the problem list contained a notation of "Screening for Alcoholism Positive screen").  

At the March 2016 Board hearing, the Veteran testified regarding his alcohol consumption and stated that he was not a "heavy user of alcohol" and stated that he has "had more than two beers on any given night.  Not as a regular habit."  The Veteran also testified regarding his history related to his back, stating that "[m]any, many years ago" he had a lower back issue and mentioned it to a private physician, who said that it "sounds like sciatica."  The Veteran stated that he was never treated for this and that it was also not specifically diagnosed.  

Upon review, the Board concludes that the November 2007 VA examination and opinion and July 2010 VA examination are inadequate to decide the Veteran's claim and therefore the Veteran's claim must be remanded for a new VA examination and opinion, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Generally, secondary service connection is warranted when a service-connected disability causes or aggravates another disability.  Neither the November 2007 examination report and opinion nor the July 2010 VA examination report addressed the issue of aggravation.  In addition while the November 2007 VA opinion stated that the Veteran's peripheral neuropathy was "related to heavy [alcohol] intake," evidence obtained subsequent to this decision, to include at the March 2016 Board hearing, provided additional information regarding the Veteran's alcohol consumption, which appears to have decreased since the November 2007 opinion was provided.  On remand, the examiner will have the opportunity to review the additional evidence when addressing the etiology of the Veteran's peripheral neuropathy.  With respect to the July 2010 VA examination report, no specific opinion was provided and the examiner only made general comments, including a speculative statement that alcohol intake "can cause" peripheral neuropathy.   Based on the lack of a specific opinion and the speculative nature of the comments provided, the Board finds the July 2010 VA examination report to be inadequate.

In addition, the Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD).  VA mental health treatment notes from October 2007 and January 2008 referenced the amount of alcohol that the Veteran drank.  As such, the examiner will also be asked to consider and address whether any alcohol use or abuse is caused or aggravated by the Veteran's service-connected PTSD, which in turn has caused any diagnosed peripheral neuropathy.  
         
In addition, while on remand, all outstanding VA treatment records must be obtained.  The Veteran testified at the March 2016 Board hearing that all medical treatment related to his peripheral neuropathy has been from VA and referenced that his current problem list listed diabetic neuropathy, which the current treatment records do not reflect.  Also, the VA treatment records currently of record are incomplete, as the records of record are not continuous and the most recent are from August 2012.  In addition, the Veteran referenced specific dates of VA treatment related to diabetes on a February 2009 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) that are not of record.  As such, on remand, all VA treatment records dating from September 2006 (the first date that the Veteran received VA treatment, per his March 2016 Board hearing testimony) must be obtained.  In addition, VA treatment records referenced a December 2006 Agent Orange examination, but records related to this examination are not of record; on remand any related records must also be obtained.  
   
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from September 2006, to include any records related to a December 2006 Agent Orange Examination.  

2.  Afford the Veteran an appropriate VA examination with respect to his peripheral neuropathy claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any peripheral neuropathy of the left lower extremity present at any point during the appeal period (dating to approximately September 2007) is due to or caused by the Veteran's service-connected diabetes.
b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any peripheral neuropathy of the left lower extremity present at any point during the appeal period (dating to approximately September 2007) is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected diabetes.

With respect to the requested opinions identified in "a" and "b" above, while review of the entire claims folder is required, attention is invited to a September 2008 VA treatment note that provided a diagnosis of left lower extremity neuropathy and stated that diabetes was most likely a contributing factor.  Additional attention is invited to the Veteran's contention at the March 2016 Board hearing that, essentially, while he was not diagnosed with diabetes until September 2007, he was pre-diabetic prior to that point.  See March 2016 Board Hearing Transcript, pages 7-9.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's service-connected PTSD caused or aggravated the Veteran's alcohol use or abuse, which in turn has caused or aggravated any diagnosed peripheral neuropathy.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


